Citation Nr: 0005147	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-05 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for status post 
discectomy at the level of the sixth and seventh cervical 
vertebrae (C6-7) with left (minor) arm muscle weakness, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left carpal tunnel 
syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
hiatal hernia with reflux.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from October 1962 to September 
1967 and from January 1969 to July 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied increased ratings for status post 
C6-7 discectomy, left carpal tunnel syndrome, and hiatal 
hernia with reflux.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the  
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's disability from residuals of C6-7 
discectomy with left arm muscle weakness is manifested by 
subjective complaints of morning stiffness in the neck and 
shoulders, with clinical findings of mildly decreased motor 
strength in the left upper extremity, without severe 
recurring attacks of radicular neuropathy or loss of function 
of the shoulder, elbow, wrist, or hand.

3.  The veteran's disability from left carpal tunnel syndrome 
is manifested by subjective complaints of hand weakness, 
without clinical findings of loss of grip strength, weak 
wrist flexion, deformity, atrophy, loss of finger or wrist 
motion, abnormal finger extension, or other manifestations of 
paralysis of the median nerve.

4.  The veteran's disability from hiatal hernia is manifested 
by subjective complaints of epigastric pain without clinical 
findings of two or more of the following symptoms: dysphagia; 
pyrosis; regurgitation; or substernal, arm or shoulder pain.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 20 percent for 
status post C6-7 discectomy with residual muscle weakness of 
the left arm have not been met.  38 U.S.C.A. §§ 1155, 5107 
(1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.123, 4.124a, Diagnostic Codes 5293, 8510 
(1999).

2.  The criteria for a rating in excess of 10 percent for 
left carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.123, 4.124a, Diagnostic Code 
8515 (1999).

3.  The criteria for a schedular rating in excess of zero 
percent for hiatal hernia with reflux have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by the 
Department of Veterans Affairs, he established a well-
grounded claim for an increased rating).  The Board is 
satisfied that all appropriate development has been 
accomplished and the Department of Veterans Affairs (VA) has 
no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

I.  C6-7 Discectomy

The veteran presented for treatment in June 1978 giving a 
history of cervical strain from lifting a heavy object.  He 
developed numbness in his left arm in the ulnar distribution.  
After an examination revealed mild paraspinous spasm, 
tenderness in the left cervical area, and reduced sensation 
to pinprick in the ulnar distribution, the examiner noted a 
diagnosis of ulnar neuropathy.  In March 1986, the veteran 
had another episode of neck pain and transient left upper 
extremity weakness.  An X-ray of the cervical spine showed 
degenerative disc disease at C5-6 and C6-7, with disc 
narrowing and anterior spurring.  A neurology note dated 
several weeks later indicated that the sensory symptoms had 
resolved.  However, the symptoms neck and shoulder pain with 
radiating pain to the left arm returned in June 1986.  An 
examiner noted an impression of C6-7 radiculopathy.  The 
veteran underwent a C6-7 posterior discectomy in July 1986.  
A follow-up note dated in August 1986 indicated that he 
continued to have severe neck, shoulder and arm pain.  
Follow-up notes dated in September 1986 indicated that the 
veteran was much improved after taking more convalescent 
leave.

The veteran was granted entitlement to service connection for 
status post C6-7 discectomy with resultant muscle weakness in 
the left (minor) arm by the RO's August 1988 rating decision.  
The associated disability was rated 20 percent disabling, 
effective from the date of the day following the veteran's 
separation from service.  The 20 percent rating has remained 
in effect since that time.

The RO has evaluated the disability associated with the 
veteran's service-connected cervical spine disorder utilizing 
Diagnostic Codes 5293 and 8510.  Under Diagnostic Code 5293, 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc is rated as 60 percent disabling when 
there is little intermittent relief.  Severe intervertebral 
disc syndrome is rated 40 percent disabling where there are 
recurring attacks, with intermittent relief.  Intervertebral 
disc syndrome manifested by moderate, recurring attacks is 
rated 20 percent disabling.

Under Diagnostic Code 8510, incomplete paralysis of the upper 
radicular group (C5-6) of nerves, is rated 20 percent 
disabling.  Moderate incomplete paralysis of such nerves on 
the minor side is rated 30 percent disabling.  Severe 
incomplete paralysis of the upper radicular group on the 
minor side is rated 40 percent disabling.

The term "incomplete paralysis", with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 38 C.F.R. § 4.124a 
(1999). The rating regulations provide that neuritis of a 
peripheral nerve characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is rated on the scale provided for the 
appropriate nerve, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate, or with sciatic nerve 
involvement, moderately severe, incomplete paralysis.  
38 C.F.R. § 4.123 (1999).

Complete paralysis of the upper radicular group is manifested 
by loss of all shoulder and elbow movement, or such movement 
is severely affected, without loss of hand or wrist 
movements.

The VA outpatient treatment records contained in the claims 
folder do not show that the veteran has had treatment for 
symptoms associated with his cervical spine disorder.  
Similarly, VA and private hospital records show no complaints 
or treatment for symptoms associated with a cervical disc 
disorder.  The only pertinent evidence contained in the 
claims folder are the reports of VA orthopedic and 
neurological examinations dated in September 1997.

During the VA neurological examination, the veteran had 
normal muscle mass and tone.  Strength was generally 
diminished, although particularly so in the proximal thigh 
muscles, which were 4/5.  Biceps jerks were present.  Other 
reflexes were difficult to obtain or totally absent.  Sensory 
examination demonstrated a decreased distal sensory 
perception to pinprick.  The examiner reported an impression 
of diabetic polyneuropathy.  Electromyographic and nerve 
conduction studies conducted in October 1997 were diagnostic 
of very mild diabetic neuropathy.

During the VA orthopedic examination, the veteran reported 
that he was working as a registered nurse.  He told the 
examiner that after his surgery for C6-7 discectomy he never 
completely recovered function of his left, non-dominant arm.  
He reported that he still had residual weakness.  H 
complained of discomfort over the posterior aspect of his 
neck radiating into his shoulders with morning stiffness.  He 
denied radiation into his upper extremities.  He reported 
that his left arm symptoms improved after his surgery.  On 
examination, there was a well-healed incision over the dorsum 
of his cervical spine.  Ranges of motion were as follows:  
forward flexion, 20 degrees; extension, 20 degrees; lateral 
bending to the right, 35 degrees; lateral bending to the 
left, 25 degrees; rotation to the right, 40 degrees; rotation 
to the left, 25 degrees.  Motor strength in his right upper 
extremity was 5/5 throughout.  In his left upper extremity, 
motor strength was 4/5 throughout.  The veteran had good grip 
strength in both hands.  X-rays showed straightening of the 
cervical spine.  There was fusion of the C4 and C5 vertebral 
bodies.  There was severe loss of disc space and large 
marginal osteophytes at C5-6 and C6-7.  The reported 
diagnosis was status post C-6 discectomy with residual left 
upper extremity weakness.

When viewed in the context of Diagnostic Code 5293, the 
record does not show that the veteran has more than moderate 
symptoms of intervertebral disc syndrome.  There is no 
evidence showing that he has severe, recurring attacks with 
intermittent relief.  The only clinical finding is mildly 
reduced motor strength in his left upper extremity.  
Accepting his subjective complaints of morning stiffness and 
neck and shoulder pain, the Board concludes that the 
veteran's disability from intervertebral disc syndrome does 
not meet the criteria for a schedular rating in excess of 20 
percent.

In the context of Diagnostic Code 851l, the evidence in the 
record does not show symptoms indicative of moderate, 
incomplete paralysis of the radicular group.  Although 
sensation is generally diminished, that has been attributed 
to the veteran's nonservice-connected diabetic neuropathy.  
Left upper extremity muscle strength is only mildly 
diminished.  The record contains no finding of impairment of 
movement of the shoulder, elbow, wrist, or hand.

The Board has also considered the veteran's disability from 
the cervical spine disorder in the context of Diagnostic Code 
5290, which provides for ratings of 10, 20, or 30 percent for 
slight, moderate, or several limitation of motion of the 
cervical spine.  However, based on the ranges of motion 
reported in the September 1997 VA examination the Board finds 
that the limitation of motion in the veteran's cervical spine 
is not severe.

For the foregoing reasons, the Board concludes that the 
criteria for rating in excess of 20 percent for status post 
C6-7 discectomy with residual weakness of the left arm have 
not been met. 

The Board has considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  The 
veteran's cervical spine disability, as discussed above, does 
not approximate the criteria for the next higher schedular 
evaluation of 20 percent.  He does not have symptoms 
approaching moderate, incomplete paralysis of the left upper 
extremity, severe recurrent episodes of neuropathy, or severe 
limitation of motion of the cervical spine.

The Board concludes that the criteria for a schedular rating 
in excess of 20 percent for status post C6-7  discectomy with 
left (minor) arm muscle weakness have not been met or 
approximated.

II.  Left Carpal Tunnel Syndrome

After nerve studies in September 1978, the veteran was 
diagnosed to have left carpal tunnel syndrome.  He underwent 
surgery for left carpal tunnel release in March 1979.  Notes 
of follow-up treatment show that he had full active range of 
motion in all fingers and that the nerves were intact.  In 
follow-up notes dated in June 1979, the veteran was described 
as asymptomatic after the left carpal tunnel release.

The veteran was granted service connection for left carpal 
tunnel syndrome by the RO's August 1988 rating decision which 
assigned an evaluation of 10 percent pursuant to Diagnostic 
Code 8515.  The 10 percent rating has been effective since 
the time of the veteran's separation from service.

Under Diagnostic Code 8515, mild, incomplete paralysis of the 
median nerve on the minor side is rated 10 percent disabling, 
moderate incomplete paralysis of the median nerve is rated 20 
percent disabling on the minor side, and severe, incomplete 
paralysis of the median nerve on the minor side is rated 40 
percent disabling.

Complete paralysis of the median nerve shows manifestations 
such as the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of the middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
the thumb, defective opposition and abduction of the thumb, 
at right angles to palm; flexion of wrist weakened; and pain 
with trophic disturbances.

As with the veteran's disability from his cervical spine 
disorder, the record contains no indication of treatment for 
symptoms associated with left carpal tunnel syndrome.  The 
only evidence pertinent to current level of disability is 
contained in the September 1997 VA orthopedic and 
neurological examinations.  No left hand disorder was 
identified during either of such examinations.  Grip strength 
was good.  There was no thenar wasting of the muscles in 
either hand.  No loss of motion, painful motion, deformity, 
or lack of coordination was reported.  Tinel's sign and 
Phalen's maneuver were only slightly positive.   Therefore, 
the Board concludes that the criteria for a schedular rating 
in excess of 10 percent are not met.

Nor does the veteran's disability picture from left carpal 
tunnel syndrome more closely approximate the criteria for the 
next higher schedular rating of 20 percent, as there is no 
showing the veteran has more than slight symptoms compatible 
with partial paralysis of the median nerve.  38 C.F.R. § 4.7 
(1999).

III.  Hiatal Hernia with Reflux

Service medical records indicate that the veteran began to 
have symptoms of gastroesophageal reflux in 1971.  A 
subsequent upper gastrointestinal radiographic series 
revealed a hiatal hernia with gastroesophageal reflux.  This 
was treated symptomatically with antacids.  In 1973, while 
under going a thoracic procedure for mitral valve 
dysfunction, the veteran also underwent a hiatal hernia 
repair.  However, he continued to have intermittent 
retrosternal and epigastric pain.  A summary of the veteran's 
hospitalization in June 1986 for treatment of his cervical 
disc disorder contains among its final diagnoses hiatal 
hernia with reflux, controlled with oral medication, status 
post hiatal hernia repair.

The veteran was granted entitlement to service connection for 
hiatal hernia with reflux by the RO's August 1988 rating 
decision.  The associated disability was rated zero percent 
disabling, effective from the date of the day following his 
separation from service.  The RO has utilized Diagnostic Code 
7346 to rate the disability associated with hiatal hernia.  
Under that diagnostic code, where there are symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia, or other symptoms combinations 
productive of severe impairment of health, a 60 percent 
rating is assigned.  A 30 percent rating is assigned for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal, or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is assigned where there are two 
or more of the symptoms associated with the 30 percent 
rating, although of less severity.

The veteran asserted in the VA Form 9 filed in March 1998 
that he had projectile vomiting and symptoms of chest pain 
radiating to his jaw and left arm for which he took 
nitroglycerin sublingually.  He stated that he took Prevacid 
daily and Gaviscon after meals and at bedtime to reduce 
reflux.

The VA outpatient treatment records contained in the claims 
folder show that the veteran's treatment has been 
predominantly for a heart disorder.  When he was examined in 
August 1996, his abdomen was nontender and not distended.  
Subsequently dated treatment records do not show that the 
veteran had complaints related to hiatal hernia or 
gastroesophageal reflux.  However, a summary of a private 
hospitalization dated in June 1997 indicated that the veteran 
was taking Prevacid and Gaviscon.

During a VA examination in September 1997, the veteran 
reported that his symptoms of reflux improved after the in-
service hiatal hernia repair.  Such symptoms improved 
dramatically with use of Prevacid and Gaviscon.  He had 
recently lost 60 pounds over a short period of time following 
a dietary regimen for control of diabetes.  The weight loss 
also help his reflux symptoms.  He denied a history of 
anemia.  He denied having difficulty swallowing.  He had 
never had an episode of food impacting in the swallowing 
tube.  He reported having epigastric pain which responded 
very well to Prevacid and Gaviscon.  On examination, the 
veteran's abdomen was soft, nontender, and without palpable 
masses.  Serology was not indicative of anemia.  The examiner 
reported that the veteran had gastroesophageal reflux disease 
without clinical evidence of stricture.

The Board finds that the veteran's disability from hiatal 
hernia with reflux is manifested by epigastric pain which is 
responsive to medication, without clinical findings of two or 
more of the following symptoms: dysphagia; pyrosis; 
regurgitation; or substernal, arm, or shoulder pain.  The 
Board concludes that the criteria for a schedular rating in 
excess of zero percent have not been met.

Nor does the veteran's disability picture from hiatal hernia 
more closely approximate the criteria for the next higher 
schedular rating of 10 percent, as the digestive disorder is 
not manifested by more than epigastric pain.  The record 
contains no clinical findings that the veteran has dysphagia; 
pyrosis; regurgitation; or substernal, arm, or shoulder pain.

IV.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestation and the effect each 
disability may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (1999).

The Court has held that pursuant to 38 C.F.R. § 4.40 the 
Board must consider and discuss the impact of pain in making 
its rating determination concerning musculoskeletal 
disorders.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  
Section 4.40 provides in part that functional loss may be due 
to pain, as supported by adequate pathology, and as evidenced 
by the visible behavior of the claimant undertaking the 
motion.  The section also provides that weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The evidence contained in the claims folder does not show 
that the veteran's disabilities from a cervical spine 
disorder and left carpal tunnel syndrome are manifested by 
painful motion, excess fatigability, incoordination, 
deformity, or atrophy.  The mild weakness in the left upper 
extremity is contemplated in the criteria for the schedular 
ratings currently in effect.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. The 20 percent rating under 
Diagnostic Code 5295 contemplates moderate recurrent symptoms 
of neuropathy and radiculopathy.  Higher schedular rating are 
provided for more severe, frequent, prolonged, and 
intransigent symptoms.  Similarly, there are higher ratings 
assignable for symptoms of neuropathy associated with carpal 
tunnel syndrome and for hiatal hernia with reflux, but the 
medical evidence reflects that the veteran's symptoms from 
the disabilities under consideration do not warrant such 
higher ratings.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization or frequent treatment for his 
cervical spine, left hand, or gastric disorder, nor is it 
otherwise shown that such disorders so markedly interfere 
with employment as to render impractical the application of 
regular schedular standards.  Rather, for the reasons noted 
above, the Board concludes that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted in this case.  
The RO's failure to discuss extraschedular consideration and 
to refer the claim for assignment of such a rating as 
provided in the regulation was not prejudicial to the 
appellant in light of the Board's findings on that issue.


ORDER

Increased ratings are denied for status post C6-7 discectomy 
with left arm weakness, left carpal tunnel syndrome, and 
hiatal hernia with reflux.




		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

